 1   McGREGOR W. SCOTT
     United States Attorney
 2   SAMUEL WONG
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
 6
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                              2:16-CR-00206-MCE
12                   Plaintiff,
                                                            FINAL ORDER OF FORFEITURE
13           v.
14   MARCO ANTONIO ESQUIVEL-CORNEJO,
     et al.,
15
                     Defendants.
16
17
             On or about January 23, 2019, this Court entered a Preliminary Order of Forfeiture pursuant to
18
     the provisions of 21 U.S.C. § 853(a), based upon the entry of plea and the Motion and Application for
19
     Preliminary Order of Forfeiture regarding defendant Marco Antonio Esquivel-Cornejo, forfeiting to the
20
     plaintiff United States of America the following property:
21
                     a.      Approximately $9,300.00 in U.S. Currency,
22                   b.      2004 Acura TSX, VIN: JH4CL96954C023761, License Number: 5GRX987, and
                     c.      2007 GMC Truck, VIN: 2GTFK13Y371515312, License Number: 8G34629.
23
             Beginning on January 25, 2019, for at least 30 consecutive days, the United States published
24
     notice of the Court’s Order of Forfeiture on the official internet government forfeiture site
25
     www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court
26
     within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the
27
     validity of their alleged legal interest in the forfeited property.
28
                                                             1
29                                                                                             Final Order of Forfeiture

30
 1          The United States sent direct written notice by certified mail to the following individuals known

 2 to have an alleged interest in the property:

 3                   a.     Araceli Gonzalez: A notice letter was sent via certified United States Postal
                            Service (USPS) mail to Araceli Gonzalez at 1528 Victoria Drive, Modesto, CA
 4                          95351 on January 24, 2019. According to USPS Tracking, the envelope was
                            delivered on January 26, 2019.
 5
                     b.     Araceli Gonzalez: A notice letter was sent via certified USPS mail to Araceli
 6                          Gonzalez at 1752 Denver Street, Modesto, CA 95358 on January 24, 2019. The
                            envelope was returned to our office as “not deliverable as addressed, unable to
 7                          forward” on March 5, 2019.
 8
            The Court has been advised that no third party has filed a claim to the subject property, and the
 9
     time for any person or entity to file a claim has expired.
10
            Accordingly, it is hereby ORDERED and ADJUDGED:
11
            1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,
12
     and interest in the below-listed property pursuant to 21 U.S.C. § 853(a), including all right, title, and
13
     interest of Marco Antonio Esquivel-Cornejo and Araceli Gonzalez:
14
                    a.      Approximately $9,300.00 in U.S. Currency,
15                  b.      2004 Acura TSX, VIN: JH4CL96954C023761, License Number: 5GRX987, and
                    c.      2007 GMC Truck, VIN: 2GTFK13Y371515312, License Number: 8G34629.
16
            2.      All right, title, and interest in the above-listed property shall vest solely in the name of the
17
     United States of America.
18
            3.      The U.S. Marshals Service shall maintain custody of and control over the subject
19
     property until it is disposed of according to law.
20
            4.      Within sixty (60) days from entry of this Final Order of Forfeiture forfeiting the above-
21
     listed property, the U.S. Marshals Service shall return $162.00 in U.S. Currency to defendant Marco
22
     Antonio Esquivel-Cornejo through attorney Clemente M. Jiménez.
23
            IT IS SO ORDERED.
24
     Dated: April 25, 2019
25
26
27
28
                                                           2
29                                                                                              Final Order of Forfeiture

30
